DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 12 September 2019 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Moreover, applicant’s arguments with respect to claims 1-4, 6, 9-12, 14-18 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with Unit or steps such as a generating unit and a correction unit in claims 1-4, 6, 9-12, 14-18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10.038,820 B2. 
a.	Regarding claim 1, claim 3 of the conflict patent discloses an image processing apparatus comprising: one or more processors (claim 1, preamble); and
one or more memories storing instructions, when executed by the one or more processors, causing the image processing apparatus to function as (claim 1, preamble):

a correction unit configured to perform correction processing for the target image based on the sharpness recovery amount (claims 2-3), wherein
the correction unit adds a correction amount of a sign opposite to a sign of a sharpness recovery amount to a pixel with the smaller absolute value of the sharpness recovery amount in a case where signs of the sharpness recovery amounts reverse between adjacent pixels of the target image (claims 2-3).
b.	Regarding claims 7, 9 and 15 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US 2012/0033098 A1, hereinafter “Mat”) in view of Nagata (US 2011/0128422 A1).
a.	Regarding claim 1, Mat discloses an image processing apparatus comprising: one or more processors (Mat discloses CPU at Fig. 1-101 and ¶0037); and
one or more memories storing instructions, when executed by the one or more processors, causing the image processing apparatus to function as (Mat discloses a RAM and a ROM at Figs. 1-102 and 1-103 and ¶0037):
a correction unit configured to perform correction processing for the target image based on the sharpness recovery amount (Mat discloses that a “distortion is corrected by the distortion correction unit” at Fig. 1-108 and ¶0037), wherein
the correction unit adds a correction amount of a sign opposite to a sign of a sharpness recovery amount to a pixel with the smaller absolute value of the sharpness recovery amount in a case where signs of the sharpness recovery amounts reverse between adjacent pixels of the target image (Mat discloses that “determine a correction amount c[0] for correcting a shift of the photographing range of the line y of the frame 0 and a correction amount c[-1] for correcting a shift of the photographing range at the time of reading out the line y of the frame -1 in place of the frame 0. The processing of this flow chart is achieved by the CPU 101 which reads out a control program stored in the ROM 103 and then executes the read-out control program…” at Fig. 5 and ¶¶0042-0044).
However, Mat does not disclose a generation unit configured to generate, for each pixel of a target image, a sharpness recovery amount for recovering degradation of a spatial frequency response.
Nagata discloses a generation unit configured to generate, for each pixel of a target image, a sharpness recovery amount for recovering degradation of a spatial frequency response ((Nagata discloses that “calculate a frequency component for each pixel by, for example, performing two-dimensional Fourier transform for a predetermined peripheral region centered on the pixel of interest. The region dividing unit 117 then calculates the amount of components of equal to or higher than a predetermined spatial frequency. Another method is to calculate high-frequency components by calculating differences from the original image after convolution” at Fig. 3-S302 and ¶¶0038-0040). 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the recovering process of Nagata to Mat’s distortion correction process.
The suggestion/motivation would have been to provide “an image capturing apparatus and image processing method which perform, with a simple arrangement, recovery processing only for proper regions in a captured image to suppress the degradation of image quality in other regions” (Nagata; ¶0011).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein
the correction unit:
addis, in a case where an absolute value of a pixel whose sign of the sharpness recovery amount is positive is larger than an absolute value of a negative pixel, a predetermined correction amount to a pixel located at the negative pixel (Mat discloses that “First, at Step S501, the CPU 101 determines whether a change (difference) between the motion amount d[0][y] of the line y of the frame 0 which is being photographed and the motion amount d[-1][y] of the line y of the preceding frame -1 is less than the number of the horizontal pixels W of the image pickup sensor 105 or not. When the change is equal to or more than the number of the horizontal pixels W, the change exceeds the correction limit, and consequently the CPU 101 sets the correction amount c[0] of the frame 0 to 0 at Step S506. In this case, because the frame -1 is not used for the correction, nothing is set to the correction amount c[-1] of the frame -1. If the change is less than the number of the horizontal pixels W, the CPU 101 determines whether the product of the motion amount d[0] [y] of the line y of the frame 0 and the motion amount d[-1][y] of the line y of the frame -1 is negative or not at Step S502. If the product is negative, the photographing ranges of the lines y of the frame 0 and the frame -1 shift into the counter directions of the left and the right sides on the basis of the line 0 of the frame 0 as the reference, and consequently the lacking part of the photographing range of the frame 0 (the shaded area illustrated in FIG. 4) can be corrected by using the photographing range of the frame -1. Accordingly, the CPU 101 sets the correction amount c[0] of the frame 0 to -d[0][y] from the motion amount of the line y of the frame 0 and sets the correction amount c[-1] of the frame -1 to -d[-1][y] from the motion amount of the line y of the frame -1 at Step S503. On the other hand, if the product of the motion amounts of the lines y of the frame 0 and the frame -1 is positive, the photographing ranges of the lines y of the frame 0 and the frame -1 deviate in the same directions with respect to the line 0 of the frame 0 as the reference. Consequently, the lacking part of the photographing range of the frame 0 cannot be completely corrected even by using the photographing range of the frame -1. Accordingly, the CPU 101 determines whether the motion amount d[-1][y] of the line y of the frame -1 is smaller than the motion amount d[0][y] of the line y of the frame 0 or not at Step S504. If the motion amount of the frame -1 is smaller than the motion amount of the frame 0, the frame -1 is closer to the photographing range (of the line 0 of the frame 0) of the reference, and consequently a part of the lacking part of the frame 0 can be corrected. Accordingly, the CPU 101 sets the correction amount c[0] of the frame 0 to d[0][y]-d[-1][y] on the basis of the difference of the motion amounts of the lines y of the frame 0 and frame -1 and sets the correction amount c[-1] of the frame -1 to 0 at Step S505. If the motion amount of the frame -1 is larger than the motion amount of the frame 0, the CPU 101 sets the correction amount c[0] of the frame 0 to 0 at Step S506. In this case, because the frame -1 is not used for the correction, the CPU 101 does not set anything to the correction amount c[-1] of the frame -1.” at Fig. 5 and ¶¶0042-0044); and
adds, in a case where an absolute value of a pixel whose sign of the sharpness recovery amount is positive is smaller than an absolute value of a negative pixel, a predetermined correction amount to a pixel located at the positive pixel (Mat discloses that “First, at Step S501, the CPU 101 determines whether a change (difference) between the motion amount d[0][y] of the line y of the frame 0 which is being photographed and the motion amount d[-1][y] of the line y of the preceding frame -1 is less than the number of the horizontal pixels W of the image pickup sensor 105 or not. When the change is equal to or more than the number of the horizontal pixels W, the change exceeds the correction limit, and consequently the CPU 101 sets the correction amount c[0] of the frame 0 to 0 at Step S506. In this case, because the frame -1 is not used for the correction, nothing is set to the correction amount c[-1] of the frame -1. If the change is less than the number of the horizontal pixels W, the CPU 101 determines whether the product of the motion amount d[0] [y] of the line y of the frame 0 and the motion amount d[-1][y] of the line y of the frame -1 is negative or not at Step S502. If the product is negative, the photographing ranges of the lines y of the frame 0 and the frame -1 shift into the counter directions of the left and the right sides on the basis of the line 0 of the frame 0 as the reference, and consequently the lacking part of the photographing range of the frame 0 (the shaded area illustrated in FIG. 4) can be corrected by using the photographing range of the frame -1. Accordingly, the CPU 101 sets the correction amount c[0] of the frame 0 to -d[0][y] from the motion amount of the line y of the frame 0 and sets the correction amount c[-1] of the frame -1 to -d[-1][y] from the motion amount of the line y of the frame -1 at Step S503. On the other hand, if the product of the motion amounts of the lines y of the frame 0 and the frame -1 is positive, the photographing ranges of the lines y of the frame 0 and the frame -1 deviate in the same directions with respect to the line 0 of the frame 0 as the reference. Consequently, the lacking part of the photographing range of the frame 0 cannot be completely corrected even by using the photographing range of the frame -1. Accordingly, the CPU 101 determines whether the motion amount d[-1][y] of the line y of the frame -1 is smaller than the motion amount d[0][y] of the line y of the frame 0 or not at Step S504. If the motion amount of the frame -1 is smaller than the motion amount of the frame 0, the frame -1 is closer to the photographing range (of the line 0 of the frame 0) of the reference, and consequently a part of the lacking part of the frame 0 can be corrected. Accordingly, the CPU 101 sets the correction amount c[0] of the frame 0 to d[0][y]-d[-1][y] on the basis of the difference of the motion amounts of the lines y of the frame 0 and frame -1 and sets the correction amount c[-1] of the frame -1 to 0 at Step S505. If the motion amount of the frame -1 is larger than the motion amount of the frame 0, the CPU 101 sets the correction amount c[0] of the frame 0 to 0 at Step S506. In this case, because the frame -1 is not used for the correction, the CPU 101 does not set anything to the correction amount c[-1] of the frame -1.” at Fig. 5 and ¶¶0042-0044).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein
the correction unit calculates the predetermined correction amount based on a sum value of sharpness recovery amounts between adjacent pixels of the target image (Nagata discloses that “the presence/absence of a high-frequency component by comparing the frequency component calculated in step S302 with a predetermined threshold. That is, if the frequency component is less than the threshold, the region dividing unit 117 determines that there is no high-frequency component, that is, the region is not in focus. The flow then advances to step S304. If the frequency component is equal to or more than the threshold, the region dividing unit 117 determines that an in-focus state is obtained. The flow then advances to step S306. It is possible to adaptively set a threshold in this case in accordance with the characteristics of the objective lens” at Fig. 3-S303 and ¶0040).
d.	Regarding claim 6, the combination applied in claim 1 discloses wherein
the generation unit generates the sharpness recovery amount by performing a convolution operation for a luminance value or RGB values of the target image by using filter coefficients calculated in accordance with the spatial frequency response (Nagata discloses that “the region dividing unit 117 performs convolution for the original image by using a blur filter such as a 3.times.3 or 5.times.5 Gaussian filter kernel shown in FIGS. 4A and 4B. In this case, it is necessary to separate the R, G, and B pixels of the raw image, which constitute a Bayer arrangement, for each color in advance. With this convolution processing, the region dividing unit 117 performs low-pass filter processing of the original image to remove high-frequency components. The region dividing unit 117 calculates high-frequency components by calculating the differences between the resultant image and the original image” at ¶0039).
e.	Regarding claims 7-8, claims 7-8 are analogous and correspond to claims 1-2, respectively. See rejection of claims 1-2 for further explanation.
g.	Regarding claims 9-11 and 14, claims 10-11 and 14 are analogous and correspond to claims 1-3 and 6, respectively. See rejection of claims 1-3 and 6 for further explanation.
h.	Regarding claims 15-17 and 20, claims 15-17 and 20 are analogous and correspond to claims 1-3 and 6, respectively. See rejection of claims 1-3 and 6 for further explanation.

Claims 4, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US 2012/0033098 A1, hereinafter “Mat”) in view of Nagata (US 2011/0128422 A1), and further in view of Nakase et al. (US 2008/0130061 A1).
a.	Regarding claim 4, the combination applied in claim 1 discloses wherein the one or more memories storing instructions, when executed by the one or more processors, causes the image processing apparatus to further function as:
wherein the correction unit corrects exposure position information so as to link with a turned-on pixel of an adjacent pixel in a case where signs of the sharpness recovery amounts reverse between adjacent pixels of the target image and at least one of two pixels of a halftone image located at the same position of the adjacent pixel is an exposure pixel (Nagata discloses that “the presence/absence of a high-frequency component by comparing the frequency component calculated in step S302 with a predetermined threshold. That is, if the frequency component is less than the threshold, the region dividing unit 117 determines that there is no high-frequency component, that is, the region is not in focus. The flow then advances to step S304. If the frequency component is equal to or more than the threshold, the region dividing unit 117 determines that an in-focus state is obtained. The flow then advances to step S306. It is possible to adaptively set a threshold in this case in accordance with the characteristics of the objective lens” at Fig. 3-S303 and ¶0040).
However, the combination applied in claim 1 does not disclose a halftone processing unit configured to generate a halftone image and exposure position information specifying justification of an exposure position of each pixel from the target image.
Nakase discloses a halftone processing unit configured to generate a halftone image and exposure position information specifying justification of an exposure position of each pixel from the target image (Nakase discloses that “[t]he image forming controller 14 causes the laser chip 3 to emit light in accordance with these patch patterns and pulse widths, obtaining a patch output image by the above-described image forming operation. When viewed from a distance, the obtained patch output image seems to be a halftone image having different densities, as shown in FIG. 7 (step S1 in FIG. 5)” at ¶0046).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the vertical and horizontal line width correction of Nakase to the combination.
The suggestion/motivation would have been to provide “[capability] of outputting, without using any special device, an image which is free from changes in density and tint even upon crisscross rotation and exhibits good proportion of a small character” (Nakase; abstract).
b.	Regarding claims 9 and 18, claims 9 and 18 are analogous and correspond to claim 4. See rejection of claim 4 for further explanation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN W LEE/Primary Examiner, Art Unit 2664